Citation Nr: 1639367	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-09 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for a ganglion cyst of the right wrist, currently rated as 10 percent disabling. 
 
2.  Entitlement to an increased rating for a ganglion cyst of the left wrist, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1978 to March 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.

Although the Veteran initially had requested a videoconference hearing in his substantive appeal, he subsequently withdrew that request in March 2010.  See 38 C.F.R. § 20.702(e) (2015).

The Board remanded the claim in October 2013.  The Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's service-connected right wrist disability has been manifested by complaints of pain and limitation of motion but without ankylosis.

2.  The Veteran's service-connected left wrist disability has been manifested by complaints of pain and limitation of motion but without ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right wrist ganglion cyst have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Codes 5214-5215 (2015).

2.  The criteria for a rating in excess of 10 percent for left wrist ganglion cyst have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Codes 5214-5215 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

In claims for increased rating, the VCAA requires generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued a preadjudicatory notice letter dated in October 2008 to the Veteran which met the VCAA notice requirements.  

The record also reflects that all relevant treatment and examination records are in the claims folder.  Neither the Veteran nor his representative has identified any outstanding medical evidence. 

Moreover, the Board concludes that there has been substantial compliance with remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  He underwent an examination in December 2013 pursuant to the October 2013 Board remand.  The Board notes that the examination is adequate as it was based on a thorough physical examination and fully addressed the rating criteria that are relevant to rating the Veteran's disabilities on appeal.  Therefore, the Board finds that the remand directives were substantially completed and an additional remand is not required.  See Dyment v. West, 13 Vet. App. 141 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required). 

The Board acknowledges that in the March 2016 Appellate Brief, the Veteran's representative requested that the Veteran be afforded a more recent VA examination to determine the current level of severity of his bilateral wrist conditions.  The Board notes, however, that the duty to assist does not require a remand for re-examination solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999); Snuffer v. Gober, 10 Vet. App. 400   (1997).  In the case at hand, there is no objective evidence indicating that there has been an increase in the severity of the Veteran's bilateral wrist conditions.  Furthermore, a mere assertion of a worsening of a disability alone, with no description of how the disability has worsened, does not justify a remand for a new VA examination.  The Board therefore finds that a remand for a new VA examination, based solely on the age of the prior examination and no specific contentions of worsening of the disabilities at issue, does not warrant a remand for a new VA examination.  See 38 C.F.R. § 3.327(a) (2015).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as none of the symptomatology for one condition is "duplicative of or overlapping with the symptomatology" of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify.").

Left and Right Wrist Disabilities

The Veteran's wrist disabilities are rated under Diagnostic Code 5099-5020.  A diagnostic code ending in "99" and followed by a hyphen connotes a disability which does not exist in the rating schedule and instead has been rated as analogous to a different disability which does exist in the rating schedular.  38 C.F.R. § 4.27. 

Certain conditions, including synovitis, are to be rated on limitation of motion of affected parts as degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a, Diagnostic Codes 5013-24.  Diagnostic Code 5003, in turn, evaluates disabilities based on the degree of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When limitation of motion is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  A 20 percent evaluation may be warranted with x-ray involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a, DC 5003.

The wrist is rated under Diagnostic Codes 5215 and 5214.  Diagnostic Code 5215, limitation of motion of the minor (non-dominant) wrist, provides a 10 percent evaluation when palmar flexion is limited in line with the forearm, or when dorsiflexion is less than 15 degrees.  Diagnostic Code 5214 provides, for the minor wrist, a rating of 20 percent for favorable ankylosis in 20 to 30 degrees of dorsiflexion, a 30 percent rating for any other position (except favorable), or a 40 percent rating for unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation.

The Veteran is service-connected for right and left wrist ganglion cysts, evaluated as 10 percent disabling.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5215, the Veteran would be entitled to a higher rating only if he had favorable or unfavorable ankylosis.  As will be discussed below, the evidence is against any such finding.

In December 2008, the Veteran underwent a VA examination that was pertinent to his recently filed claims.  In regard to the Veteran's ganglion cysts of the bilateral wrists, the examiner stated that the Veteran no longer wished to pursue those issues.  Thus, in the February 2009 rating action, the RO denied the Veteran's claims for increased ratings for ganglion cysts of the bilateral wrists.  However, in the Veteran's April 2009 notice of disagreement, he stated that he had never told the examiner that he did not want to pursue his claims for increased ratings for ganglion cysts of the bilateral wrists.  He subsequently filed a timely substantive appeal with respect to the claims.  

Pursuant to the October 2013 Board remand, the Veteran was provided a new VA examination in December 2013.  The examiner noted the Veteran's report of the history of the wrist conditions, and explained that the current condition is manifested by pain and degenerative joint disease.  The Veteran reported that the pain is exacerbated by his job, which requires extensive keyboard use, and relieved by changing position, shaking his hands, and over-the-counter pain medication.  He did not report any loss of employment or requirement for braces or supports related to the wrist conditions.  Upon physical examination, no cysts were present, and the examiner noted incision scars on each wrist which did not measure more than 39 square centimeters.  The examiner concluded that, "Following review of all available medical records and follows examination of the patient and various radiological evaluations and other testing, it is concluded that the conditions claimed by the Veteran related to the examination today, it is concluded in the provider's medical opinion that during acute pain flare or repetitive use said musculoskeletal system most likely would not further significantly limit veteran's musculoskeletal system functionality or cause any significant increase in weakness, fatigability or inhabitation coordination or movement."  Upon range of motion testing, right wrist palmar flexion was to 60 degrees without pain.  Right wrist dorsiflexion was to 55 degrees without pain.  Left wrist palmar flexion was to 70 degrees without pain.  Left wrist dorsiflexion was to 70 degrees without pain.  There was no additional limitation of motion after repetitive use testing.  The examiner noted functional loss or impairment manifested by less movement that normal.  There was no tenderness or pain on palpation of the joints of soft tissues of either wrist.  Strength testing was clinically normal.  There was no ankylosis of either wrist joint.  

As noted, ankylosis is required to obtain a higher evaluation.  Ankylosis has been defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure. Lewis v. Derwinski, 3 Vet. App. 259 (1992).  As the evidence is against a finding of any type of ankylosis of the right or left wrist, an evaluation in excess of 10 percent is not warranted.  Even if the Veteran had an increased in loss of motion during flare-ups or with increased use, the evidence does not reflect that such an increase would be akin to ankylosis.  Although the Veteran has indicted, without specificity, that the condition has worsened since the December 2013 examination, the Board finds that his claim is less than credible given the evidence as a whole, to include the fact that he works in a position that requires constant use of a keyboard, has not reported any time lost from work due to the wrist conditions, has had little treatment for the wrists, and has ample motion on examination.  

In sum, the most probative evidence reflects that a rating in excess of 10 percent is not warranted. 

The Board has also considered whether any other rating code is applicable, but found that there is none.  In this regard, the Board notes that the December 2013 examination revealed wrist scars that are not painful or unstable, and do not measure more than 39 square centimeters; therefore, the Veteran is not entitled to a separate compensable rating under Diagnostic Codes 7800 through 7805.  38 C.F.R. § 4.118.  The December 2013 VA examination also noted degenerative joint disease of the wrists.  The Board finds that the painful limitation of motion associated with the Veteran's arthritis are already compensated in the assigned 10 percent rating under Diagnostic Codes 5020 and 5215.  The record shows that the Veteran's right and left wrist disabilities are manifested by findings or symptoms which include arthritis, limitation of motion, and pain.  The critical element in permitting the assignment of separate ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban, at 261-62.  As the pain and limitation of motion attributable to the wrist arthritis overlap with the symptomatology upon which the 10 percent rating under Diagnostic Codes 5020 and 5215 has been based, the Board finds that assigning a separate rating under Diagnostic Code 5003 would constitute pyramiding as it would compensate the Veteran twice for the same symptomatology.  See id.; 38 C.F.R. § 4.14.  Moreover, the highest available rating under Diagnostic Code 5003 in this case is 10 percent; thus, Diagnostic Code 5003 does not allow for a higher rating than the 10 percent disability rating currently assigned under Diagnostic Code 5215.

The Board finds that the probative evidence of record does not support an increased rating for the Veteran's right and left wrist disabilities.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2015), but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran has not specifically argued, and the record does not otherwise reflect, that his disabilities render him totally unemployable.  Rather, the December 2013 VA examination noted that he currently employed.  Accordingly, a claim for TDIU has not been raised. 

Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for those disabilities.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's disabilities is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating in this case is adequate.  The Veteran's complaints of pain, limitation of motion, and activity limitation are contemplated in the criteria for evaluating his disability.  The applicable diagnostic criteria consider such symptoms, and as discussed above, the Board has found that the weight of the evidence does not demonstrate that the Veteran's wrist disabilities meet or more closely approximate the next higher rating under any of the applicable diagnostic codes for the period on appeal.  Additionally, there is no indication that the collective impact or combined effect of multiple service-connected disabilities presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014).

The rating criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disabilities.  See 38 C.F.R. § 4.71a (2015).  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating in excess of 10 percent for the right wrist disability is denied.

Entitlement to a disability rating in excess of 10 percent for the left wrist disability is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


